

115 HR 4337 IH: Safeguarding American Personal Information and Investment Act
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4337IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Mr. Royce of California (for himself and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Foreign Affairs, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Defense Production Act of 1950 to require national security reviews carried out by the
			 Committee on Foreign Investment in the United States to take into account
			 the potential effects of covered transactions on personally identifiable
			 information.
	
 1.Short titleThis Act may be cited as the Safeguarding American Personal Information and Investment Act or the Safeguarding American PII Act. 2.Factoring the impact of foreign transactions on personally identifiable information in CFIUS national security reviewsSection 721 of the Defense Production Act of 1950 (50 U.S.C. 4565) is amended—
 (1)in subsection (a), by adding at the end the following:  (9)Personally identifiable informationThe term personally identifiable information means data in a form that identifies a particular individual, either alone or when combined with other personal or identifying information that is linked or linkable to a specific individual.; and
 (2)in subsection (f)— (A)in paragraph (10), by striking and at the end;
 (B)by redesignating paragraph (11) as paragraph (12); and (C)by inserting after paragraph (10) the following new paragraph:
					
 (11)whether the covered transaction could expose the personally identifiable information of United States persons in a manner that threatens national security; and.
				